617 S.E.2d 153 (2005)
274 Ga. App. 186
In the Interest of K.B.F., a child.
No. A05A1423.
Court of Appeals of Georgia.
July 6, 2005.
Donald B. Lowe III, Savannah, for appellant.
Spencer Lawton, Jr., District Attorney, Kimberly Rowden, Assistant District Attorney, for appellee.
MILLER, Judge.
K.B.F. appeals from a juvenile court's finding of delinquency arising from his involvement in an aggravated assault on the ground that the evidence was insufficient. We find no error and affirm.
In considering a challenge to the sufficiency of the evidence supporting an adjudication of delinquency, we view the evidence in favor of the juvenile court's finding, determining only if a reasonable finder of fact could have found beyond a reasonable doubt that the juvenile committed the acts charged. In the Interest of M.C.A., 263 Ga.App. 770, 589 S.E.2d 331 (2003); see Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).
So viewed, the record shows that K.B.F. drove the other assailant to the victim's residence and addressed the victim just before the assault. The other assailant then held a gun to her head and demanded money. When she said that she did not have any, the assailant returned to the car, and K.B.F., who had remained behind the wheel, led police on a high-speed chase away from the scene. The evidence was thus sufficient to support the finding of delinquency. See OCGA §§ 16-5-21(a)(1) (defining aggravated assault); 16-2-20(b)(3) (person who aids or abets commission of a crime may be convicted of it); In the Interest of A.J., 273 Ga.App. 51, 614 S.E.2d 159 (2005) (juvenile who assisted perpetrator by blocking victim's escape was guilty of aggravated assault).
Judgment affirmed.
BLACKBURN, P. J., and BERNES, J., concur.